Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive for the reason stated below.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4-16 and 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenlee (2011/0194200) in view of Liu et al (WO 2018045649).
Greenlee discloses a mirror assembly comprising a front side (the front side of element 3) and a back side (the back side of element 30); a housing portion (30); a support portion (the wall, the ceiling or hinge) coupled to the housing portion (see paragraphs 0018 and 0023); a mirror (3); a light source (10); a light path positioned around at least a portion of the mirror (see paragraph 0025 along with figures 2 and 3); a controller (smartphone, remote control or other device) configured to turn the light source on or off (i.e., the particular brightness level) in response to a reception of a voice/audio command which corresponds to a keyword (i.e., brightness 1, see paragraph 0020), wherein the support portion is positioned around at least a portion of a periphery/sides of the mirror (see Fig. 3), wherein a swivel joint (the hinge) allows rotation of the mirror about an axis formed by the swivel joint (see paragraph 0025), wherein the controller (smart phone) inherently performs speech recognition on a voice/audio signal in order to generate first data/signal representing “brightness 1” from a predetermined set of programmed brightness levels and then inherently compares the first data/signal to a first keyword so as to determine whether that the first data/signal matches the first keyword in order to turn the light source on or to “brightness 1”, wherein the language “wireless device” of Greenlee inherently serves as a network and remote interface system (due to the fact the device is configured to receive an instruction representing “brightness 1” from a user device (smart phone) so as to turn on the light source to said instruction representing “brightness 1” from a predetermined set of programmed brightness levels, and wherein the controller is inherently configured to adjust at least one of an intensity, brightness, color, or temperature of the light source in response to a second/another voice command in order to set the light source to a different programmed brightness level or off (see paragraph 0020), note figures 2 and 3 along with the associated description thereof, except for explicitly stating that an audio/voice sensor is configured to generate an audio signal in response to the voice command uttered by a user and captured by the audio/voice sensor.
Liu et al teaches it is known to use and employ a communication module (103, 203) which serves as a network interface (Bluetooth) to transmit information over a network between a mirror assembly (101, 201) and an external device (i.e., smart phone) and at least one voice (audio) receiver/sensor having a speaker (102, 204), wherein the communication module and the voice (audio) module/sensor receives and processes instructions to control a display module (202) via a processing module (104, 206) in the same field of endeavor for the purpose of generating an audio signal in response to a voice command uttered by a user and captured by the voice (audio) receiver/sensor (see paragraphs 0011–0017, 0029, 0045-0047 and 0057-0068).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror assembly and/or the smart phone of Greenlee to include a communication module having a network interface (Bluetooth) and at least one voice (audio) receiver/sensor having a speaker, as taught by Lie et al, in order to convey an audio signal generated by the voice/audio command uttered by the user in order to control and obtain audio feedback on the operation of the mirror assembly.
As to the limitations of claims 4, 5 and 18, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify/program the controller (smart phone) of Greenlee to include an additional training/memory modes in order to store and process a plurality of different voice commands for purpose of using/operating the mirror assembly, since it has been held that providing automatic means to replace manual activity involves only routine skill in the art. Note: In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA). 
As to the limitations of claims 8-14 and 21-26, Liu et al teaches it is known to use and employ a display device behind a mirror in the same field of endeavor for the purpose of displaying a plurality of desirable information/content (i.e., internet information, news, time, weather, and the like) to an individual in an alternate mode of operation (see paragraphs 0009 and 0044-0046).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror of Greenlee to include a semi-transparent mirror and disposed a display device behind the semi-transparent mirror, as taught by Liu et al, in order to display a plurality of desirable information/content (i.e., internet information, news, time, weather, and the like) to an individual in an alternative mode (i.e., second voice/audio command) of operation.
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
July 02, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872